Title: James Madison to Theodore Sedgwick, Jr., 12 February 1831
From: Madison, James
To: Sedgwick, Theodore Jr.


                        
                            
                                Sir
                            
                            
                                
                                    Montpellier
                                
                                Feby. 12. 1831.
                            
                        
                        
                        I have recd. your letter of Jany 27. which was retarded a few days by going in the first instance to Richmond.
                            You ask "whether Mr. Livingston [formerly Governour of N. Jersey] took an active part in the debates [of the Federal
                            Convention of 1787] and whether he was considered as having a leaning to the Federal party & principles", adding
                            "that you will be obliged by any further information it may be in my power to give you."
                        Mr. Livingston did not take his seat in the Convention till some progress had been made in the task committed
                            to it; and he did not take any active part in its debates; but he was placed on important Committees, where it may be
                            presumed he had an agency and a due influence. He was personally unknown to many, perhaps most of the members, but there
                            was a predisposition in all, to manifest the respect due to the celebrity of his name.
                        I am at a loss for a precise answer to the question whether he had a leaning to the Federal party &
                            principles. Presuming that by the party alluded to is meant those in the Convention, who favored a more enlarged, in
                            contradistinction to those who favored a more restricted grant of powers to the Federal Government, I can only refer to
                            the recorded votes which are now before the public; and these being by States not by heads, individual opinions are not
                            disclosed by them. The votes of N. Jersey corresponded generally with the Plan offered by Mr. Patterson; but the main
                            object of that being to secure to the smaller States, an equality with the larger, in the structure of the Govt. in
                            opposition to the outline previously introduced, which had a reversed object, it is difficult to say what was the degree
                            of power to which there might be an abstract leaning. The two subjects, the structure of the Govt. and the quantum of power
                            for it, were more or less inseparable in the minds of all, as depending a good deal the one on the other. After the
                            compromise, which gave the small States an equality in one branch of the Legislature, and the large States an inequality
                            in the other branch the abstract leaning of opinions would better appear. With those however, who did not enter into
                            debate, & whose votes could not be distinguished from those of their State colleagues, their opinions could only
                            be known among themselves, or to their particular friends.
                        I know not, Sir, that I can give you any of the further information you wish that is not attainable with more
                            authenticity and particularity from other sources. My acquaintance with Govr. Livingston was limited to an exchange of the
                            common civilities, and these to the period of the Convention. In my youth, I passed several years in the College of N.
                            Jersey, of which he was a Trustee, and where his two sons William and the late member of the supreme Court of the U. S.
                            were fellow students. I recollect to have seen him there in his capacity of Trustee, and to have heard him always spoken
                            of as among the distinguished Lawyers, and conspicuous among the Literary Patriots of N. York. I recollect particularly
                            that he was understood to be one of the Authors of a work entitled "The Independent Reflector", and that some of the
                            papers in it ascribed to him, being admired for the energy & eloquence of their composition, furnished
                            occasionally to the students, orations for the Rostrum, which were alternately borrowed from books & composed by
                            themselves.
                        I regret, Sir, that I have not been able to make a more important contribution for the biographical Memoir
                            you meditate. Wishing you all the success in other researches, which the object of them merits, I tender you my respectful
                            & friendly salutations.
                        
                        
                            
                                James Madison
                            
                        
                    